DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the second segment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Papon et al. 2010/0300699.
In regard to claim 17, Papon et al. discloses (fig. 3) a method for coupling a first pipe segment to a second pipe segment, comprising:
providing a marine riser extending from a subsea well to a platform, providing an 
auxiliary line 23a/b arranged radially outward from a central axis of the marine riser, 
wherein the auxiliary line comprises the first pipe segment 23b and the second pipe segment 23a; wherein the first pipe segment comprises a pin and a flange 26, and wherein 
the second pipe segment comprises a box 28; 
installing at least a portion of a coupling assembly 27 to the first pipe segment 23b, the coupling assembly arranged proximate the flange to axially restrict movement of at least a portion of the coupling assembly in at least one direction and to transmit a tensile load, at least a portion of the tensile load being received at the flange; 
engaging external threads of the box via internal threads of at least a portion of the coupling assembly 27; and coupling the box to the pin via rotation of at least a portion of the coupling assembly 27.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lequang et al. 2005/0145391 in view of Leba et al. 10,012,044.
In regard to claim 10, Lequang et al. discloses (fig. 4) a coupling assembly comprising:
a split ring 40a adapted to couple to a first tubular segment 70, the split ring including a threaded portion 49 at a first outer diameter and an end having a second outer diameter 40a, larger than the first outer diameter; and
a sleeve 75 adapted to couple to the second tubular segment and the split ring, wherein the sleeve includes internal threads 76 configured to couple to mating threads 83 on the second tubular segment and to the threaded portion 49 of the split ring, wherein at least a portion of a tensile load is transmitted, at least in part, through the sleeve, between the first tubular and the second tubular,
Lequang et al. discloses that the coupling assembly is for connecting various wellhead components, including risers (see paragraph 24), but does not specifically disclose use on an auxiliary line of a riser.  Leba et al. teaches that it is common and well known to use similar types of coupling assemblies on auxiliary lines of risers (see elements 64u, 80, 82 in fig. 2A).  Therefore it would have been obvious to one of ordinary skill in the art to use the coupling assembly of Lequang et al. on an riser auxiliary line, as taught by Leba et al.
In regard to claim 13, wherein the split ring 40a, 40b includes an aperture 44, the aperture configured to receive a fastener 47 to couple the split ring to the first tubular segment.
In regard to claim 14, wherein the split ring is axially restricted, in at least one direction, when coupled to the first tubular segment (40a/b is restricted axially by 77).
In regard to claim 15, wherein the split ring is formed into at least two annular sections 40a, 40b, the at least two annular sections coupled together via one or more fasteners 75.
Allowable Subject Matter
Claims 1-9 are allowed.
Claims 11-12, 16 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 10, 13-15, 17 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mogedal et al. discloses a similar coupling that is common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679